MEMORANDUM **
Sharon A. Martin appeals pro se the judgment of the district court dismissing her first amended complaint for failure to state a claim upon which relief may be granted. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
We review de novo dismissals pursuant to Fed.R.Civ.P. 12(b)(6). Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 623 (9th Cir.1988). Because the first amended complaint did not cure the defects in the original complaint which had been identified in the magistrate judge’s May 11, 2000 order, the district court properly dismissed the first amended complaint with prejudice. See id. (requiring that pro se plaintiff be given notice of complaint’s deficiencies); see also Moore v. Brewster, 96 F.3d 1240, 1244 (9th Cir.1996) (outlining absolute judicial immunity and quasi-judicial immunity of court clerk).
Because the district judge, not the magistrate judge, entered final judgment, we reject Martin’s contention that the magistrate judge acted outside his statutory authority. See Hajek v. Burlington N. R.R. Co., 186 F.3d 1105, 1108 (9th Cir.1999). Because the magistrate judge’s May 11, 2000 order dismissing the original complaint gave leave to amend, it was nondispositive and therefore proper under 28 U.S.C. § 636. See id.; see also WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136-37 (9th Cir.1997) (en banc) (holding dismissal with leave to amend is not a final order).
We reject Martin’s remaining contentions as lacking merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.